DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 6/8/21 are acknowledged and entered. Clams 2, 7 and 10 are cancelled. Claims 1, 3-6, 8-9 and 11-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 2017/0351880, previously cited).1	Regarding claims 1 and 5, Ozawa teaches a card reader and control method of the card reader structured to perform at least one of reading of magnetic data recorded in a card and writing of magnetic data to the card, the card reader comprising: 	a metal detection sensor structured to detect a foreign matter including metal (paragraph 0036); 	a judgment part configured to compare an output of the metal detection sensor with a predetermined threshold value to determine whether abnormality has occurred or not (paragraph 0041); 	an abnormality determination part configured to obtain a difference between a reference value and an output of the metal detection sensor in a case that the judgment part determines that the abnormality has occurred to determine as the foreign matter in a state that the difference is within a stable determination width (paragraph 0041); and 	wherein the abnormality determination part determines that the foreign matter exists in a case that the state that the difference is within the stable determination width has continued over a predetermined time period (paragraph 0041).2	Regarding claims 3, 8, 11 and 13, Ozawa teaches the judgment part updates the reference value with the output of the metal detection sensor in a case that the judgment part determines to be no abnormality as a result of comparing the output of the metal detection sensor with the predetermined threshold value (paragraph 0042).	Regarding claims 4, 9, 12 and 14, Ozawa teaches the abnormality determination part updates the reference value with the output of the metal detection sensor when the difference exceeds the stable determination width (paragraph 0041).	Regarding claim 6, Ozawa teaches the output value is repeatedly acquired at a predetermined time interval in a state that the card is not inserted into the card reader (paragraph 0041).
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach all limitations of the claims. In particular, Applicant argues that Ozawa fails to teach “wherein the abnormality determination part determines that the foreign matter exists in a case that the state that the difference is within the stable determination width has continued over a predetermined time period.” Applicant’s Remarks dated 6/8/21, pages 5-8.	Applicant contends that the predetermined time of Ozawa is not a stable determined time, as recited in the claims. Id. at 6.  However, Ozawa teaches a stable determine time period. Paragraph 0041 states that the predetermined time is a threshold that is longer than the processing time for a card in the card reader. This meets the claim limitation that the time period be “stable”, because this time is not subject to extreme changes.3 Paragraph 0043 discusses comparing variations in the read, and it clear that large variations are not typical. Thus, the time period is stable.	Ozawa thus teaches all limitations of the claims and anticipates the claims. The remaining dependent claims are anticipated for the reasons set forth herein and for the reasons set forth above.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 See also additional discussion below.
        3 “Stable” being defined as “Not subject to sudden or extreme change or fluctuation.” American Heritage Dictionary of the English Language Online (last accessed 7/15/21).
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.